Citation Nr: 0214135	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  92-20 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with minimal degenerative changes, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from September 1977 to 
December 1977 and from May 1979 to April 1988.  



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Regional Office (RO).  By rating decision dated in 
February 1998, the RO increased the evaluation for 
lumbosacral strain with minimal degenerative changes to 20 
percent.  The Board notes that since the increase to 20 
percent in February 1998 did not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This case has previously come before the Board.  In October 
1994 and November 1998, the Board remanded the issue to the 
RO for further development.  That development having been 
completed to the extent possible, the case has been returned 
to the Board.  


FINDING OF FACT

Lumbosacral strain with minimal degenerative changes is 
manifested by no more than moderate functional impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbosacral strain with minimal degenerative 
changes have not been met.  38 U.S.C.A. 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in February 1991, the examiner stated that 
the veteran seemed to exaggerate symptoms to some degree.  
The veteran reported that his last episode of back pain was 
the previous week and it was noted to have lasted for about 
three days. 

The report of examination notes that the veteran entered the 
room in no acute distress.  He flexed the lumbar spine to 
about 85 degrees and reached 131/2" inches from the floor.  
Extension was to about 30 degrees.  Lateral bending was to 30 
degrees.  Rotation of the trunk was to about 30 degrees.  The 
report notes that he could extend his legs and could raise 
each leg to 40 degrees and hold the legs in that position for 
five seconds.  The examiner reported that he could raise both 
legs off of the bed while supine and could lie flat and flex 
his legs.  Straight leg raising was noted to cause low back 
pain.  Swinging legs in a flexed position reportedly caused 
low back pain as did most of the maneuvers, including the 
Patrick's test, crossing the legs, pelvic thrusts, and pelvic 
arching.  Pain in his ankles was noted to preclude squatting.  
Pressure on all vertebrae was noted.  The examiner stated 
that the prone position caused some distress.  Deep reflexes 
were present but hypoactive.  No evidence of muscle atrophy 
or spasm was noted.  The relevant diagnosis was low back 
strain, chronic, with no functional disability.  

In his substantive appeal, VA Form 9, received in January 
1992, the veteran reported that he suffered from frequent 
muscle spasms and had limitation of motion in his lower spine 
area.  

On VA examination in February 1992, the veteran reported that 
his back disorder was getting worse and that it was becoming 
more difficult to get around.  On examination, he flexed the 
lumbar spine to 45 degrees.  Extension was to 20 degrees and 
lateral flexion was to 20 degrees.  He rotated the lumbar 
spine to 25 degrees on the right and left.  He could cross 
his legs.  He could lift each leg to 40+ degrees and hold 
them in that position for five seconds.  The report of 
examination notes that he could lift both legs off of the 
bed, "but with sore back!"  Straight leg raising caused low 
back pain.  Arching the lumbar spine and thrusting the pelvis 
caused low back pain.  Patrick's test was noted hurt his 
back, as did most maneuvers.  The examiner reported that 
while prone, pressure over the lumbar spine caused distress.  
Deep reflexes were noted to be present but hypoactive.  There 
was no evidence of muscle atrophy or spasm.  X-ray 
examination of the lumbar spine revealed no significant 
degenerative joint disease.  The disc spaces, vertebral 
alignment and S1 joints were maintained.  There was no 
spondylolysis of spondylolisthesis.  Schmorl's nodes were 
seen involving the posterior aspects of L1-2 and L2-3.  

The examiner commented that there was definitely a functional 
overlay.  The examiner stated that his actions implied even 
greater exaggeration of symptoms than on previous 
examination.  The diagnosis was chronic low back pain, with 
negative lumbar x-rays, and mild functional disability.  

On VA examination in August 1997, there were no postural 
abnormalities or fixed deformities.  Musculature of the back 
was in fair condition.  Forward flexion was to 45 degrees.  
Backward extension was to 25 degrees.  Left lateral flexion 
was to 35 degrees.  Right lateral flexion was to 28 degrees.  
Rotation to the left was to 35 degrees and to the right 35 
degrees.  There was mild objective evidence of pain on 
motion.  He had a little difficulty getting on and off the 
table.  Straight leg raising was to 45 degrees on the left 
and to 28 degrees on the right.  Knee jerks on the left were 
2+ and 1+ on the right.  There was some loss of sharp 
sensation along the lateral side of the right lower 
extremity, but none on the left.  X-ray examination of the 
lumbar spine was noted to reveal small, hypertrophic spurs of 
the vertebral bodies, somewhat greater at the level of L4.  
There were indentation of the vertebral bodies and plates, 
consistent with small Schmorl's nodes.  Intervertebral disc 
spaces were relatively well preserved.  The impression of x-
ray examination was minimal degenerative changes.  The 
relevant diagnosis was low back pain syndrome, with minimal 
degenerative changes.  

On VA examination in April 2002, the examiner stated that he 
had reviewed the C-file.  The report of examination notes the 
veteran's complaints of progressive low back pain, which 
presented as a midline burning pain, radiating to the left 
down in to the left S1 radicular pattern into the lateral 
part of the foot.  Constant numbness and a burning component 
to the pain were noted.  The report notes that the veteran 
had to change positions frequently.  Pain and stiffness were 
noted to be the primary components of his complaints.  The 
examiner reported that fatigability, lack of endurance, and 
incoordination were not a part of his complaints.  The report 
notes that walking was primarily disabled by his ankle, and 
thus, the back did not contribute much to his walking 
problems.  The veteran reported that he had activity 
dependent flare-ups about once pere week, which was noted to 
require bed rest for about one day.  The report notes that 
the flare-ups were activity dependent and that if the veteran 
exerted himself more, it often caused a flare up once per 
week.  Heat and medication were noted to be employed for 
pain.  The report notes that he used a cane both for his 
ankle and his back and a lumbar brace.  The examiner stated 
that functionally, the veteran had not worked since service 
secondary to an ankle disability.  Recreationally, he was 
noted to have had to give up softball, basketball, fishing, 
and jogging.  

On physical examination, he flexed to 25 degrees before the 
onset of pain, and then maximally active and passive range of 
motion was to 45 degrees.  The report of examination notes 
that there was no real evidence of painful motion, but that 
the veteran stated that he was in considerable pain.  There 
was some mild point tenderness along the lower part of his 
spine.  Extension was to 20 degrees of the expected 30 
degrees, with pain at the end of the range of motion.  The 
report notes that flexion was not normally increased.  
Lateral bending was limited to 30 degrees in both directions 
without real convincing evidence of pain on motion.  Normal 
was noted to be 45 degrees in both directions.  Twisting was 
to 40 degrees of the expected 60 degrees, secondary to the 
veteran's complaint of pain.  Passive range of motion could 
not be done any further on any of his range of motion 
testing.  There was no splinting or actual evidence of range 
of motion or pain on examination.  There was no muscle spasm 
and no evidence of postural abnormalities.  

Straight leg raising was positive, bilaterally, to 15 
degrees.  Neurological examination disclosed 5/5 motor 
strength in all tested motor groups.  Reflexes were 1+ knees 
and ankles, bilaterally, symmetrical.  Sensory examination 
was noted to reveal a left S1 mild sensory loss to light 
touch and pinprick.  The examiner stated that rest of the 
examination was normal.  X-ray examination was noted to 
reveal mild bone spurring at L4-5 with a possibility of a 
calcified disc protrusion at that level.  The rest of the 
spine was noted to look normal and the disc heights were all 
relatively normal.  There was an anterior osteophyte at T11-
T12, anteriorly.  The diagnosis was chronic low back pain 
with left-sided sciatic-like pain into an S1 distribution 
with mild sensory radiculopathy.  The examiner stated that 
the veteran had a markedly positive straight leg raise and a 
marked decrease in range of motion.  The veteran's effort and 
reliability on examination were noted to be somewhat 
questionable.  The examiner stated that there was a 
possibility that some of the subjective complaints of pain 
could be a bit exaggerated.  He noted that x-ray examination 
was only mildly abnormal.  The examiner stated that the very 
mild degenerative disc disease present on x-ray examination 
was not necessarily severe enough to account for his marked 
decreased range of motion.  The examiner stated that the 
condition was a combination of degenerative disease and 
possibly a component of his service-connected back strain.  
He stated that it was not as likely as not secondary to back 
strain.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the July 1991, April 1992, February 1998, March 1999, and 
December 2000 rating decisions of the reasons and bases for 
the disposition of his claim.  He was further notified of 
this information in the October 1991 statement of the case 
and the April 1992, July 1992, and February 1998 supplemental 
statements of the case.  The Board concludes that the 
discussions in the July 1991, April 1992, February 1998, 
March 1999, and December 2000 rating decisions and in the 
statement and supplemental statements of the case, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate the claim.  In addition, by 
letter dated in September 2002, he was advised of the 
procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's lumbosacral strain with minimal degenerative 
changes is currently evaluated as 20 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 
rating in excess of 20 percent for lumbosacral strain with 
minimal degenerative changes is not warranted.  

By rating decision dated in February 1998, the RO increased 
the evaluation for lumbosacral strain with minimal 
degenerative changes to 20 percent, from January 30, 1991.  
Since that determination, there has been no competent 
evidence submitted that lumbosacral disability has resulted 
in narrowing or irregularity of joint spaces, osteo-arthritic 
changes, listing of the whole spine to the opposite side, 
positive Goldthwait's sign, or abnormal mobility on forced 
motion.  As with a rating based on limitation of motion, 
there is no evidence that any of the limitations required for 
a 40 percent evaluation under diagnostic code 5295 are likely 
to result from pain on use or during flare-ups.

The February 1991 VA examination showed no more than slight 
limitation of motion, with forward flexion to approximately 
85 degrees and extension to approximately 30 degrees.  On VA 
examination in February 1992, the veteran forward flexed to 
45 degrees and extended to 20 degrees.  In association with 
each examination, the examiner reported that the veteran 
exaggerated his symptoms.  The August 1997 examination report 
shows that lumbosacral flexion was 45 degrees and extension 
was 25 degrees.  On VA examination in April 2002, the 
examiner reported that he extended to 20 degrees and 
complained of pain with flexion beyond 25 degrees but 
reported that there was no real evidence of pain.  The 
examiner stated that there was marked decrease in range of 
motion and he questioned the veteran's effort and 
reliability.  

The veteran contends that he has additional impairment due to 
functional loss, as a result of his lumbosacral disability.  
He claims that his lumbosacral sprain with minimal 
degenerative changes is exacerbated by the fact that he 
frequently shifts his weight secondary to an ankle disorder.  
However, the February 1991 examiner specifically stated that 
there was no functional disability.  The February 1992 VA 
examiner stated that functional disability was mild.  While 
he was noted to have had a little difficulty getting on and 
off of the examination table in August 1997, musculature of 
his back was in fair condition.  No muscle spasms were noted 
on examination in February 1991, February 1992, and April 
2002.  There was no atrophy on examination in February 1991 
or February 1992.  The Board notes that a right-sided limp 
and inability to squat were attributed to an ankle disorder 
in February 1991.  The April 2002 examiner specifically 
stated that the veteran did not complain of fatigability, 
lack of endurance, or incoordination.  Functional loss in the 
context of employment was attributed to an ankle disorder, 
not his lumbosacral disability.  These findings do not 
warrant an increased evaluation for the lumbosacral sprain.  
The evidence establishes that the veteran's lumbosacral 
disability shows no more than slight functional loss.  In 
reaching this determination to, the Board has specifically 
considered DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001). 

The veteran is competent to state that he is worse and that 
activity further limits his ability.  Weighed against his 
statements are the opinions of skilled professionals who have 
reported that he demonstrated marked pain behavior, and that 
it was not likely that his condition was related to the 
service-connected back strain.  The Board concludes that the 
reliable determinations of skilled professionals are more 
probative of the degree of impairment than the veteran's 
statements made for the purpose of monetary benefits.  The 
Board is convinced that his complaints of limitation are 
unsupported by reliable evidence.  Further, his decision to 
exaggerate his symptoms precludes further discussion of his 
actual functional impairment.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  

The Board notes that the April 2002 VA examiner determined 
that there was no relationship between the service-connected 
disability and the disc disease; therefore, consideration of 
Diagnostic Code 5293 is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the condition of the veteran's 
lumbosacral disability has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  While the record reflects that he is 
unemployed, such has been attributed to an ankle disability, 
not a lumbosacral disability.  







ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with minimal degenerative changes is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

